Examiner’s Statement of Reasons for Allowance
Claims 1-22 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The filing and approval of the electronic Terminal Disclaimer obviate the Double Patenting with the parent patent.
As per independent claims 1 and 12, generally, the prior art of record, United States Patent No. 10,467,526 to Appalaraju et al. which shows artificial intelligence system for image similarity analysis using optimized image pair selection and multi-scale convolutional neural networks; United States Patent No. 10,499,069 to Wang et al. which shows enhancing visual data using and augmenting model libraries; United States Patent Application Publication No. US 20180082172 A1 to Patel et al. which shows an automated compilation of probabilistic task description into executable neural network specification; and United States Patent Application Publication No. US 2015/0347820 to Yin et al. which shows learning deep face representation, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “the DNN configured to: accept as an input distance measurable encrypted feature vectors, the distance measurable encrypted feature vectors generated as a one way encoding of plain text authentication information input to at least one first neural network; train, the DNN, on distance measurable encrypted feature vector and respective label inputs; and predict a match to a label for identification or return unknown responsive to input of at least one distance measurable encrypted feature vector produced by the at least one first neural network”; accepting, by the DNN, as an input distance measurable encrypted feature vectors, wherein the distance measurable encrypted feature vectors are generated as a one way encoding of plain text authentication information input to at least one first neural network; training, by at least one processor, the DNN on distance measurable encrypted feature vector and respective label inputs; and predicting, by the DNN, a match to a label for identification or returning unknown responsive to input of at least one distance measurable encrypted feature vector produced by the at least one first neural network”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 15914942, filed 03/07/2018, now U.S. Patent No. 10,721,070.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/28/2020, 05/04/2021, and 01/27/2022 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 10,731,070 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431